DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-2, 4-12,14,16-18,21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Peterson discloses an audio playback system comprising: a beacon configured to trigger a request for shot information; a controller wirelessly coupled to the beacon, the controller configured to: transmit the request for shot information to a remote device; receive the shot information from the remote device. 
Dugan discloses an audio system further comprising convert the shot information into an audio signal; a speaker device configured to play audio content; and play back the audio signal to an audio output coupled to the speaker device.
Yun et al disclose an audio system further comprising a speaker device configured to removably receive the bacon and play audio content.
Vautin et al disclose an audio system further comprising determine whether audio content is playing from the speaker device, and if audio content is playing, adapting the audio content.
Goldman discloses an audio system further comprising a controller wirelessly coupled to the bacon and the speaker device.
Felt et al disclose a golf information service wherein the remote device includes a GPS-enabled location service and the shot information comprises a geographic location of the mobile device correlated with environmental information.
All the claims elements are known separately in the prior art of record. But there is not a clear motivation to combine the features to arrive to the claimed invention.
Therefore, the prior arts of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651